


Exhibit 10.49

 

UTSTARCOM, INC.

 

AMENDMENT TO VIRAJ PATEL SPECIAL BONUS LETTER

 

Viraj Patel (“Employee”) and UTStarcom, Inc. (the “Company”, and together with
Employee, the “Parties”) desire to amend the special bonus letter between the
Parties dated November 1, 2008 (the “Letter”) to bring the Letter into
documentary compliance with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the final regulations and official guidance
promulgated thereunder (together, “Section 409A”), for good and valuable
consideration, as follows:

 

1.             Special Bonus.  The following sentence is added before the
paragraph labeled “Equity”:

 

“If earned, your bonus will be paid no later than March 13, 2009, subject to
your continued service with UTStarcom through the date such bonus is paid.”

 

2.             Entire Agreement.  This Amendment to Viraj Patel Special Bonus
Letter (the “Amendment”) and the Letter constitute the full and entire
understanding and agreement between the Parties with regard to the subjects
hereof and thereof.  This Amendment may be amended at any time only by mutual
written agreement of the Parties.

 

3.             Counterparts.  This Amendment may be executed in counterparts,
all of which together shall constitute one instrument, and each of which may be
executed by less than all of the parties to this Amendment.

 

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the 17th day of
December 2008.

 

 

 

UTSTARCOM, INC.

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

/s/ Mark Green

 

Viraj Patel

 

 

 

 

By:

Mark Green

 

 

 

 

 

 

Title:

SVP, Worldwide Human Resources and Real Estate

 

 

 

--------------------------------------------------------------------------------
